Murphy, J. (dissenting).
We disagree. The principal prosecution witness, Armando Carrasquillo, was a 14-year-old boy who testified that he saw defendant running out of the building where the fatal assault occurred, holding a gun. Although he positively identified defendant as the man he had seen fleeing the scene of the crime, the witness admitted that it was then “ getting dark ” and that “ you couldn’t see nothing ”. Since the critical question in this case involves the identification of. defendant, we believe the testimony introduced at the trial regarding this witness’ pretrial identification of the defendant through a photograph at the police station requires a reversal of the conviction in the interests of justice. (People v. Christman, 23 N Y 2d 429; People v. Cioffi, 1 N Y 2d 70.)
The Court of Appeals in People v. Ciofi (supra, p. 73) held that section 393-b of the Code of Criminal Procedure permits ‘ ‘ a witness to testify to a previous identification by himself * * * it does not allow someone else—as, for example, a detective—to testify to a declaration of identification by another as evidence of guilt of a particular defendant (People v. Trowbridge, 305 N. Y. 471). Moreover, these other children and the detective were allowed to testify to the previous identification of defendant by this witness by means of photographs. Appellant himself was not present at the police station. Testimony to prior identification from pictures has been held not to be admissible under section 393-b (People v. Hagedorny, 272 App. Div. 830).” Although here the testimony was originally introduced through an unresponsive and volunteered answer of the witness, it was pursued by the prosecutor on redirect examination; and there appears to be no basis for the contention that such testimony was injected as part of any defense strategy. (Cf. People v. De Renzzio, 19 N Y 2d 45.) The question did not seek the answer given since the reference to the pictures occurred in this exchange between the young witness and the defense counsel, “ and about how long did you stay there ”, to which he replied, “ Around 9 o’clock because I was looking at the pictures.” Then the prosecutor said: “ What was that? I didn’t hear that.” The answer was repeated and then the prosecutor on redirect examination, and on more than one occasion, asked the witness if the detectives showed him any pictures. He said that they had and that he had picked out a picture. To the prosecutor’s question “ And then was there *83a lineup here in this building? ”, he responded in the affirmative. The prosecutor further elicited that the witness picked the defendant out of a picture of a lineup which was shown to him at the station house and at that time he also observed the defendant in a lineup. Moreover, this error was further aggravated on direct examination of police detective Byrnes when the prosecutor elicited from him that the witness Carrasquillo had identified the defendant from the afore-mentioned photograph of the lineup. (Code Crim. Pro., § 393-b; People v. Trowbridge, 305 N. Y. 471; People v. Cioffi, supra.) While the majority notes the absence of any objection to the testimony adduced by the prosecution, such absence does not preclude us from reversing the conviction and ordering a new trial in the interests of justice. (CPL 470.15; People v. De Renzzio, 25 A D 2d 652, affd. 19 N Y 2d 45.)
Although we believe the foregoing is sufficient to require a reversal of defendant’s conviction, we deem it appropriate to comment on another aspect of the trial. Defendant testified in his own behalf and .referred to his having been questioned about, and identified by, a Ronald Jones, in connection with a prior shooting. On cross-examination, defendant denied shooting Jones; whereupon the prosecutor requested, and received, a “ charge ” that the prosecutor was bound by such answer, as a matter of law and could neither rebut it, nor disprove it through other witnesses.
In its formal charge to the jury, the trial court expanded on this point by stating that the cross-examiner “ may not refute either by further examination or by additional witnesses in rebuttal the answer of the witness in order to attack his credibility.” While we note the absence of any appropriate exception thereto, the charge was clearly prejudicial.
Accordingly, the judgment should be reversed and a new trial ordered.
Stevens, P. J., and McNally, J., concur with Capozzoli, J.; Mukphy, J., dissents in an opinion in which Nunez, J., concurs.
Judgment, Supreme Court, Bronx County, rendered on April 2,1971, affirmed.